MARX, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action to recover back $920.04 from the American Express Company. The Union Savings Bank & Trust Company, as executor of an estate, delivered certain money to the American Express Company for the purchase of steamship tickets from Odessa, Russia, to Cincinnati, Ohio. The Express Company issued a receipt upon the terms that if the Express Company did not procure the tickets the money should be returned. As the Express Company did not deliver the tickets, this action was commenced to recover the money so paid. The American Express Company maintained that it was the agent of the Black Sea Line and that it had turned the money over to this company, and therefore wias not liable. In finding the defendant liable, the Court held:
1. An agent acting for a disclosed principal is not liable for the default of that principal.
2. But where an agent expressly agrees to deliver certain goods or return the money, the agent is liable for the amount so received, regardless of whether the agent or principal defaults.